—In a proceeding pursuant to CPLR article 52 to enforce money judgments, Norma Rhoades appeals, (1) as limited by her brief, from so much of an order of the Supreme Court, Putnam County (Hickman, J.), dated June 28, 1993, as denied her application to dismiss the petition and granted the petitioner’s cross application to dismiss her counterclaims and (2) from a judgment of the same court dated August 3, 1993, which, inter alia, directed the sale of an interest in a certain piece of real property.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the petitioner is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the proceeding (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
The Supreme Court properly determined that the petition states a cause of action and properly dismissed the appellant’s counterclaims (see, CPLR 5201, 5203 [a]; 5206; see also, In re Rizzo, 21 Bankr 913, 915; V.R.W., Inc. v Klein, 68 NY2d 560; DiSanto v Wellcraft Mar. Corp., 149 AD2d 560, 561; Matter of Mason v Belski, 73 AD2d 779).
We have considered the appellant’s remaining contentions and find them to be without merit. Sullivan, J. P., Rosenblatt, Copertino and Hart, JJ., concur.